—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 15, 1997, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Juvilar, J.), of that branch of the defendant’s omnibus motion which was to supress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the statements he made to law enforcement officials were involuntary. It is undisputed that the defendant was not threatened, *601abused, or otherwise mistreated by the police (see, People v Croney, 121 AD2d 558, 559). There is no evidence that the defendant requested an attorney at any time, that he was deprived of food or drink, or that he was subjected to persistent and overbearing interrogation or deception so fundamentally unfair as to deny due process (see, People v Padilla, 133 AD2d 353, 354). Additionally, the hearing court found that the defendant had twice been advised of his Miranda rights and voluntarily waived them prior to making both his oral and videotaped statements (see, People v Padilla, supra; People v Croney, supra).
The defendant’s remaining contention is without merit. Bracken, J. P., Santucci, Thompson and S. Miller, JJ., concur.